Citation Nr: 0802068	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-43 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had active service from May 1965 until May 1967.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran originally requested a video hearing at his 
regional office; however, he withdrew this request in a 
November 2007 VA Form 21-4138 and no additional requests for 
a hearing have been submitted.  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss due to noise 
exposure in service.  

2.  The veteran has tinnitus due to noise exposure in 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Merits of the Claim
 
The veteran seeks service connection for bilateral hearing 
loss and tinnitus, essentially claiming that his disorders 
are due to his exposure to the noises associated with his 
proximity to helicopters, aircrafts, and artillery while 
serving in Vietnam.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's record, including his DD-214, listed his 
specialty as a vehicle mechanic during service and that his 
duty assignments included duty at a field hospital.  

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R.  § 
3.385.  

"[W]hen audiometric test results at a veteran's separation  
from service do not meet the regulatory requirements for  
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current  
hearing disability by submitting evidence that the current  
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The United States Court of Appeals for Veterans Claims  
(Court) explained that the threshold for normal hearing is  
from 0 to 20 decibels and that higher threshold levels  
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Review of the evidence of record reveals that the appellant 
underwent a service induction examination in May 1965 and a 
separation examination in May 1967.  The veteran's 
audiometric readings at his separation examination were 
identical to the findings of the induction examination.  

Post-service records do not indicate treatment for hearing 
loss for many years after service separation.  One March 2000 
VA outpatient treatment record noted that the veteran had a 
past medical history of bilateral hearing loss.  Other VA 
outpatient treatment records, including one from December 
2002 indicated that the veteran denied having tinnitus.  A 
November 2003 VA audiology consult note indicated that the 
veteran complained of intermittent tinnitus and gradual onset 
hearing loss and the veteran was found to have profound, 
precipitous high frequency sensorineural hearing loss.  

The veteran was provided a VA examination in April 2004.  The 
examiner noted that the veteran reported a proximity to 
artillery 24 hours a day and noise exposure while assigned to 
an aviation unit.  After service, he worked for American 
Airlines on the ramp and baggage room, but claimed that he 
wore ear protections to protect himself from any excessive 
noise.  He also reported no recreational noise exposure and 
infrequent tinnitus.  The puretone threshold results, in 
decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
15
25
100
105
100
83
LEFT
15
25
100
105
100
83

Speech recognition scores included 68 for the right ear and 
72 for the left ear under the Maryland CNC word list.

The examiner found hearing to be within normal limits through 
1000 Hz, before dropping precipitously to high frequency 
sensorineural hearing loss in both ears with fair speech 
discrimination ability.  Based on the veteran's report of 24 
hours per day of artillery noise, the examiner found it as 
likely as not that the hearing loss, at least in part, was 
causally related to in-service noise exposure.

The medical evidence indicates that the veteran has bilateral 
hearing loss and tinnitus.  The Board finds credible the 
veteran's assertion of being exposed to acoustic trauma in 
service.  Moreover, the April 2004 VA examiner etiologically 
related the veteran's hearing loss, at least in part, to 
service.  With respect to the veteran's claim of service 
connection for tinnitus, the Board also finds credible that 
the veteran developed tinnitus after being exposed to 
acoustic trauma in service.  The veteran's lay statement to 
this effect is probative, as he is qualified to state whether 
he experienced ringing in his ears following acoustic trauma 
in service.

In light of the foregoing, the Board finds that bilateral 
hearing loss and tinnitus were incurred as a result of his 
active military duty.  Consequently, service connection for 
tinnitus and bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


